           Case 3:21-cv-00090-MMD-CLB Document 8 Filed 02/18/21 Page 1 of 1




 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 SWITCH, LTD.,                                            Case No.: 2:21-cv-00269-APG-BNW

 4          Plaintiff                                                       Order

 5 v.

 6 NANIWA ENERGY, et al.,

 7          Defendants

 8         The defendants removed this action to the unofficial southern division of the court.

 9 However, the complaint indicates that the property that is the subject of this litigation is located

10 in Storey County, which is in the unofficial northern division of the court. ECF No. 1-1 at 5; LR

11 IA 1-6. Under Local Rule LR IA 1-8(a), civil actions “must be filed in the clerk’s office for the

12 unofficial division of the court in which the action allegedly arose.”

13         I THEREFORE ORDER that this action is transferred to the unofficial northern division

14 of this court for all further proceedings. The clerk of the court shall transfer and reopen this

15 matter as a new action under a new docket number in the northern division, and the action under

16 this docket number shall be closed, without prejudice to the defendants regarding any federal

17 filing fee.

18         DATED this 18th day of February, 2021.

19

20                                                        ANDREW P. GORDON
                                                          UNITED STATES DISTRICT JUDGE
21

22

23
